DETAILED ACTION
Claims 1-20 are pending. Claims 1-3, 8-10 and 14-16 are amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3, 5-8, 10, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. [US Patent Application Publication 2016/0018556 A1] in view of Fei et al. [US Patent Application Publication 2017/0108617 A1].
Regarding claim 1, Montgomery teaches a computing device comprising: 
a processing device; and a non-transitory memory device comprising instructions that are executable by the processing device to cause the processing device to perform operations comprising (computer system – figure 6, 0082): 
grouping target geochronological data and reference geochronological data into distinct population groups (via dating procedures – 0054) representing a reference population and target populations; 
characterizing subpopulations within the reference population and the target populations according to at least one statistical attribute (greater than weight % - 0051); 
comparing the subpopulations within the reference population (standard reference section) and the target populations (geological section) based on the at least one statistical attribute to determine correlations (via graphic correlation – 0055, figure 12) between the reference population and the target populations; and 
concurrently displaying the correlations relative to a present day geographic map with links between source regions and sink regions, and displaying the correlations (visibly displays the best time correlation between the two sections – 0055, figure 12).
	While Montgomery teaches the above limitations, Montgomery does not specifically disclose characterizing subpopulations using a clustering operation.
However, Fei teaches characterized data realizations are clustered into array groups based on comparing geometric locations of similar values within the arrays … arrays having identical property values … grouped together (0011, 0012).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Montogomery’s graphic correlation analysis by first grouping the chronostratigraphic dataset of Montgomery via a clustering operation as taught by Fei to reduce the number of data realizations on which a simulation is performed, thereby, as Fei suggests, the significant reduction reduces the time and processing power requires to simulate all available realization (0016) and saves on time and processing power (0002). 
 
Regarding claim 3, Montgomery teaches the clustering operation further comprises defining the subpopulations using agglomerative clustering of zircon age data (zircon content - 0049) (provide an absolute age of surface - 0053).

Regarding claim 5, Montgomery teaches the operations further comprise displaying the subpopulations according to geological age (figure 12 – 0055).

(figure 12 – 0055).

Regarding claim 7, Montgomery teaches the at least one statistical attribute further comprises at least one of a mean, a variance, or a proportion of total population (average - 0051).

Regarding claim 8, Montgomery teaches a method comprising (computer system – figure 6, 0082): 
grouping, by a processing device, target geochronological data and reference geochronological data into distinct population groups (via dating procedures – 0054) representing a reference population and target populations; 
characterizing, by the processing device, subpopulations within the reference population and the target populations according to at least one statistical attribute (greater than weight % - 0051); 
comparing, by the processing device, the subpopulations within the reference population (standard reference section) and the target populations (geological section) based on the at least one statistical attribute to determine correlations (via graphic correlation – 0055, figure 12) between the reference population and the target populations; and 
concurrently, on a display device, displaying the correlations relative to a present day geographic map with links between source regions and sink regions, and displaying (visibly displays the best time correlation between the two sections – 0055, figure 12).
While Montgomery teaches the above limitations, Montgomery does not specifically disclose characterizing subpopulations using a clustering operation.
However, Fei teaches characterized data realizations are clustered into array groups based on comparing geometric locations of similar values within the arrays … arrays having identical property values … grouped together (0011, 0012).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Montogomery’s graphic correlation analysis by first grouping the chronostratigraphic dataset of Montgomery via a clustering operation as taught by Fei to reduce the number of data realizations on which a simulation is performed, thereby, as Fei suggests, the significant reduction reduces the time and processing power requires to simulate all available realization (0016) and saves on time and processing power (0002). 

Regarding claim 10, Montgomery teaches wherein the clustering operation comprises agglomerative clustering of zircon age data (zircon content - 0049) (provide an absolute age of surface - 0053).

Regarding claim 12, Montgomery teaches displaying the subpopulations according to geological age (figure 12 – 0055).

(average - 0051).

Regarding claim 14, Montgomery teaches a non-transitory computer-readable medium that includes instructions that are executable by a processing device for causing the processing device to perform operations to display source-to-sink analysis information, the operations comprising (computer system – figure 6, 0082): 
grouping target geochronological data and reference geochronological data into distinct population groups (via dating procedures – 0054) representing a reference population and target populations; 
characterizing subpopulations within the reference population and the target populations according to at least one statistical attribute (greater than weight % - 0051); 
comparing the subpopulations within the reference population (standard reference section) and the target populations (geological section) based on the at least one statistical attribute to determine correlations (via graphic correlation – 0055, figure 12) between the reference population and the target populations; and 
concurrently, on a display device, displaying the correlations relative to a present day geographic map with links between source regions and sink regions, and displaying the correlations relative to a paleogeographic map at a time of relevance (visibly displays the best time correlation between the two sections – 0055, figure 12).

However, Fei teaches characterized data realizations are clustered into array groups based on comparing geometric locations of similar values within the arrays … arrays having identical property values … grouped together (0011, 0012).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Montogomery’s graphic correlation analysis by first grouping the chronostratigraphic dataset of Montgomery via a clustering operation as taught by Fei to reduce the number of data realizations on which a simulation is performed, thereby, as Fei suggests, the significant reduction reduces the time and processing power requires to simulate all available realization (0016) and saves on time and processing power (0002). 

Regarding claim 16, Montgomery teaches defining the clustering operation comprises defining the subpopulations using agglomerative clustering of zircon age data (zircon content - 0049) (provide an absolute age of surface - 0053).

Regarding claim 18, Montgomery teaches displaying the subpopulations according to geological age (figure 12 – 0055).

Regarding claim 19, Montgomery teaches the subpopulations are displayed as a histogram of geological age versus frequency (figure 12 – 0055).

(average - 0051).

Allowable Subject Matter
Claims are 2, 4, 9, 11, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1, 8 and 14 have been considered but are moot in view of the new ground(s) of rejection.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SPENCE et al. (US Patent Application Publication 2019/0145253 A1) discloses a a method for well completion that generates primary data for the at least one sample of geological material and are used to derive tertiary data for the at least one sample of geological material to determine a location of a stage along a well and an arrangement of perforation clusters in the stage;
Mezghani et al. (US Patent Application Publication 2017//0337302 A1) discloses an optimization of petroleum exploration and production activities using numerical modeling.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862